Title: V. To Jean Nicolas Démeunier, [26 June 1786]
From: Jefferson, Thomas
To: DeMeunier, Jean Nicolas



[26 June 1786]

Mr. Jefferson presents his compliments to M. de Meusnier and sends him copies of the 13th. 23d. and 24th. articles of the treaty between the K. of Prussia and the United States. In the negociation with the minister of Portugal at London, the latter objected to the 13th. article. The observations which were made in answer to his objections, Mr. Jefferson incloses. They are a commentary on the 13th. article. Mr. de Meusnier will be so good as to return the sheet on which these observations are, as Mr. Jefferson does not retain a copy of it.
If M. de Meusnier proposes to mention the facts of cruelty of which he and Mr. Jefferson spoke yesterday, the 24th. article will introduce them properly, because they produced a sense of the necessity of that article. These facts are 1. the death of upwards of 11,000 American prisoners in one prison ship (the Jersey) and in the space of 3. years. 2. General Howe’s permitting our prisoners taken at the battle of Germantown and placed under a guard in the  yard of the Statehouse of Philadelphia to be so long without any food furnished them that many perished with hunger. Where the bodies laid, it was seen that they had eaten all the grass round them within their reach, after they had lost the power of rising or moving from their place. 3. The 2d. fact was the act of a commanding officer: the 1st. of several commanding officers and for so long a time as must suppose the approbation of government. But the following was the act of government itself. During the periods that our affairs seemed unfavourable and theirs succesful, that is to say after the evacuation of New York, and again after the taking of Charlestown in South Carolina, they regularly sent our prisoners taken on the seas and carried to England to the E. Indies. This is so certain, that in the month of Novemb. or Decemb. 1785. Mr. Adams having officially demanded a delivery of the American prisoners sent to the East Indies, Ld. Carmarthaen answered officially ‘that orders were immediately issued for their discharge.’ M. de Meusnier is at liberty to quote this fact. 4. A fact not only of the Government but of the parliament, who passed an act for that purpose in the beginning of the war, was the obliging our prisoners taken at sea to join them and fight against their countrymen. This they effected by starving and whipping them. The insult on Capt. Stanhope, which happened at Boston last year, was a consequence of this. Two persons, Dunbar and Lorthrope, whom Stanhope had treated in this manner (having particularly inflicted 24 lashes on Dunbar) meeting him at Boston, attempted to beat him. But the people interposed and saved him. The fact is referred to in that paragraph of the declaration of independance which sais ‘he has constrained our fellow citizens taken captive on the high seas, to bear arms against their country, to become the executioners of their friends and brethren, or to fall themselves by their hands.’ This was the most afflicting to our prisoners of all the cruelties exercised on them. The others affected the body only, but this the mind. They were haunted by the horror of having perhaps themselves shot the ball by which a father or a brother fell. Some of them had constancy enough to hold out against half allowance of food and repeated whippings. These were generally sent to England and from thence to the East Indies. One of these escaped from the East Indies and got back to Paris, where he gave an account of his sufferings to Mr. Adams who happened to be then at Paris.
M. de Meusnier, where he mentions that the slave-law has been passed in Virginia, without the clause of emancipation, is pleased  to mention that neither Mr. Wythe nor Mr. Jefferson were present to make the proposition they had meditated; from which people, who do not give themselves the trouble to reflect or enquire, might conclude hastily that their absence was the cause why the proposition was not made; and of course that there were not in the assembly persons of virtue and firmness enough to propose the clause for emancipation. This supposition would not be true. There were persons there who wanted neither the virtue to propose, nor talents to enforce the proposition had they seen that the disposition of the legislature was ripe for it. These worthy characters would feel themselves wounded, degraded, and discouraged by this idea. Mr. Jefferson would therefore be obliged to M. de Meusnier to mention it in some such manner as this. ‘Of the two commissioners who had concerted the amendatory clause for the gradual emancipation of slaves Mr. Wythe could not be present as being a member of the judiciary department, and Mr. Jefferson was absent on the legation to France. But there wanted not in that assembly men of virtue enough to propose, and talents to vindicate this clause. But they saw that the moment of doing it with success was not yet arrived, and that an unsuccesful effort, as too often happens, would only rivet still closer the chains of bondage, and retard the moment of delivery to this oppressed description of men. What a stupendous, what an incomprehensible machine is man! Who can endure toil, famine, stripes, imprisonment or death itself in vindication of his own liberty, and the next moment be deaf to all those motives whose power supported him thro’ his trial, and inflict on his fellow men a bondage, one hour of which is fraught with more misery than ages of that which he rose in rebellion to oppose. But we must await with patience the workings of an overruling providence, and hope that that is preparing the deliverance of these our suffering brethren. When the measure of their tears shall be full, when their groans shall have involved heaven itself in darkness, doubtless a god of justice will awaken to their distress, and by diffusing light and liberality among their oppressors, or at length by his exterminating thunder, manifest his attention to the things of this world, and that they are not left to the guidance of a blind fatality.
